Exhibit 10.1
 


INDIA GLOBALIZATION CAPITAL, INC.
 
——————————
 
Note and Share Purchase Agreement
 
——————————
 


 
Dated October 9, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
2012 NOTE AND SHARE PURCHASE AGREEMENT
 
THIS 2012 NOTE AND SHARE PURCHASE AGREEMENT (this “Agreement”) is effective as
of October 9, 2012, by and between INDIA GLOBALIZATION CAPITAL, INC., a Maryland
corporation (the “Company”) and BRICOLEUR PARTNERS, L.P. (the “Investor”).
 
RECITALS
 
A.  
On October 16, 2009, the Investor purchased a promissory note from the Company
in the original principal amount of $2,000,000.00 (the “2009 Security”).  On
December 10, 2010, the Company repaid the Investor $200,000 of such principal
amount, leaving a balance due of $1,800,000.



B.  
On February 25, 2011, the Company issued a promissory note from the Company in
the principal amount of $1,800,000.00 (the “2011 Security”) and unrestricted
shares of the Company’s common stock to the Investor in exchange for the 2009
Security.



C.  
The Company and the Investor desire to exchange the 2011 Security subject to the
terms of this Agreement.



D.  
This exchange is intended to be an exchange of securities of the Company with an
existing security holder exempt from the registration provisions of the
Securities Act (as defined below) pursuant to section 3(a)(9) thereof.

 
NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:
 
1. The Loans and The Exchange.
 
1.1 The Loan.  Subject to the terms and conditions of this Agreement, the
Investor agrees to make a loan (the “Loan”) to the Company in the principal
amount of One Million Eight Hundred Thousand Dollars ($1,800,000.00) to be
governed by the terms and conditions of, and repaid in accordance with, this
Agreement.
 
1.2 The Exchange.  The Loan made by the Investor pursuant hereto shall be
evidenced by the exchange (the “Exchange”), in compliance with Section 3(a)(9)
of the Securities Act of 1933, as amended (the “Securities Act”), of the 2011
Security for (a) an unsecured promissory note of the Company executed
concurrently herewith in the form attached hereto as Exhibit A (the “Note”) and
(b) the Shares of Common Stock of the Company described in Section 1.3 below.
 
1.3 The Shares.  Subject to the terms of this Agreement and in consideration of
the Exchange, the Company shall issue to the Investor Three Million (3,000,000)
freely tradable shares of the Company’s Common Stock (“Initial Shares”).   In
addition, beginning February 1, 2013, the Company shall issue to the Investor
One Hundred Seventy One Thousand (171,000)
freely  tradable  shares  (“Penalty  Shares”)  of  the  Common  Stock  of  the
Company, as described in the Note, prorated to the amount of principal and time
outstanding for every month that the Note remains unpaid (collectively the
Initial Shares and the Penalty shares shall be referred to as the “Shares”). The
Shares will be delivered without any restrictive legend.
 
1.4 Closings.  The closing of the Exchange (the “Closing”) will take place at
the offices of the Company 4336 Montgomery Ave. Bethesda, Maryland as soon as
possible after the date of this Agreement or at such other time that the parties
shall mutually agree.
 
1.5 Delivery.  At the Closing, the Company will deliver to the Investor the Note
representing the Loan made by the Investor and the Shares, and the Investor
shall deliver the 2011 Security to the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Representations and Warranties of the Company.  Except as set forth in the
Company’s documents (the “SEC Documents”) filed with the Securities and Exchange
Commission (“SEC”) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Company hereby represents and warrants to the Investor as
follows: 


2.1 Organization, Standing and Power.  The Company has all requisite corporate
power and authority to execute and deliver this Agreement and the Note
(together, the “Transaction Documents”) and to perform fully its obligations
thereunder. The execution and delivery of the Transaction Documents and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary corporate action on the part of the Company, its officers, and
directors. Each of the Transaction Documents has been duly executed and
delivered by the Company and, assuming that each of the Transaction Documents
constitutes a valid and binding agreement of the other parties hereto, each such
Transaction Document constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity, regardless of whether enforceability is considered in a proceeding at
law or in equity.
 
2.2 Authority and Enforceability.  The Company has all requisite corporate power
and authority to execute and deliver this Agreement and the Note (together, the
“Transaction Documents”) and to perform fully its obligations thereunder.  The
execution and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of the Company, its officers, directors and
stockholders.  Each of the Transaction Documents has been duly executed and
delivered by the Company and, assuming that each of the Transaction Documents
constitutes a valid and binding agreement of the other parties hereto, each such
Transaction Document constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity, regardless of whether enforceability is considered in a proceeding at
law or in equity.
 
2.3 Valid Issuance.  The Shares, when issued and delivered in accordance with
the terms of this Agreement, will be duly and validly issued, fully paid, and
non-assessable and will be free of restrictions on transfer.  The Shares will be
freely tradable and without any restrictive legend.
 
2.4 Accuracy of Public Filings.  The representations, warranties and other
statements of the Company contained in the documents (the “SEC Documents”) filed
with the Securities and Exchange Commission (“SEC”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading as of
the respective dates of such filings.  The Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act, including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act.  Since
the date that the Company filed its last Form 10-Q with the SEC, there has been
no material adverse change in the assets, business, or financial condition of
the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5 No Conflicts.  The execution, delivery and performance of the Transaction
Documents, and any other document or instrument contemplated thereby, by the
Company and the consummation by the Company of the transactions contemplated
thereby do not and will not: (i) contravene, conflict with, or result in the
violation of any provision of the Company’s charter or bylaws or any resolution
adopted by the Company’s board of directors, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company or any of its subsidiaries is a party, (iii) create or
impose a lien, charge or encumbrance on any property of the Company or any of
its subsidiaries under any agreement or any commitment to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or by which any of its respective properties or assets are
bound, (iv) result in a material violation of any federal, state, local or
foreign statute, rule, regulation, order, writ, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries are bound or affected or result in a violation of any rules
or regulations of the NYSE MKT (“NYSE MKT”) applicable to the Company or, if the
Company’s shares of Common Stock are no longer listed on NYSE MKT, such other
stock exchange on which shares of the Company’s Common Stock are principally
traded and approved for listing at such time, or (v) require any consent of any
third-party that has not been obtained pursuant to any material contract to
which the Company or any of its subsidiaries is subject or to which any of its
respective assets, operations or management may be subject.  The Company or any
of its subsidiaries is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents, or issue and sell the Notes or the Total Shares (other than any
filings that may be required to be made by the Company with the SEC or state
securities commissions subsequent to the Closing).
 
2.6 Capitalization.  The authorized capital stock of the Company immediately
prior to the Closing consists of 150,000,000 shares of Common Stock, par value
$0.0001 per share, of which Sixty Million Sixty One Thousand Seven Hundred and
Thirty Seven (60,061,737) shares were issued and outstanding as of June 30,
2012. All of the issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable. Except as
provided in this Agreement or disclosed in the SEC Documents, (a) no
subscription, warrant, option, convertible security or other right (contingent
or otherwise) to purchase or acquire any shares of capital stock of the Company
(including, without limitation, antidilution rights, rights of first refusal or
preemptive rights) is authorized or outstanding; (b) the Company has no
obligation (contingent or otherwise) to issue any subscription, warranty,
option, convertible security or other such right or to issue or distribute to
holders of any shares of its capital stock any evidences of indebtedness or
assets of the Company; and (c) the Company has no obligation (contingent or
otherwise) to purchase, redeem or otherwise acquire any shares of its capital
stock or any interest therein or to pay any dividend or make any other
distribution in respect thereof. All of the issued and outstanding shares of
capital stock of the Company have been offered, issued and sold by the Company
in compliance with applicable federal and state securities laws or pursuant to
valid exemptions therefrom. 


2.7 Offering.  Subject in part to the truth and accuracy of the Investor’s
representations and warranties set forth in Section 3 of this Agreement, the
offer, sale and issuance of the Shares as contemplated by this Agreement are
exempt from the registration requirements of Section 5 of the Securities Act of
1933, as amended (the “Securities Act”), and neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemption.
 
 
3

--------------------------------------------------------------------------------

 
 
2.8 Brokers or Finders.  The Company has not and will not incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the execution and delivery of this
Agreement.
 
2.9 Accuracy of Information Furnished.  The representations, warranties and
other statements of the Company set forth in Section 2 of this Agreement and the
Disclosure Schedule taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.
 
3. Representations and Warranties of the Investor.  The Investor hereby
represents and warrants only with respect to himself, herself or itself that:
 
3.1 Authorization.  Investor has full power and authority to enter into the
Transaction Documents and that the Transaction Documents constitute valid and
legally binding obligations of such Investor, enforceable in accordance with
their respective terms.   The Transaction Documents have been duly executed and
delivered by the Investor and, assuming the Transaction Documents constitute
valid and binding agreements of the other parties thereto, the Transaction
Documents constitute legal, valid and binding obligations of the Investor,
enforceable against the Investor in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity, regardless of whether enforceability is considered in a proceeding at
law or in equity.
 
3.2 Purchase Entirely for Own Account.  The Notes and the Shares (collectively,
the “Securities”) will be acquired for investment for Investor’s own account,
not as a nominee or agent and not with a view to the resale or distribution of
any part thereof, and the Investor has no present intention of selling, granting
any participation in, or otherwise distributing the same.  The Investor does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participation in any of the Securities to such person or
to any third person.
 
3.3 Disclosure of Information.  The Investor has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering and sale of the Securities.
 
3.4 Investment Experience; Financial Risk.  The Investor is an investor in
securities of companies in the development stage and acknowledges that it has
(i) such knowledge and experience in financial and business matters that the
Investor is capable of evaluating the merits and risks of the investment in the
Securities, (ii) had such risks explained to it and has determined that such
investment is suitable for the Investor in view of its financial circumstances
and available investment opportunities, (iii) sufficient net worth and income to
bear the economic risk of this investment, and (iv) no need for liquidity of the
investment and no reason to anticipate any change in the Investor’s financial
circumstances which may cause or require any sale, transfer or other
distribution of the Securities  The Investor has not been organized for the
purpose of acquiring the Securities.
 
3.5 Accredited Investor.  The Investor is an “accredited investor” within the
meaning of the Securities and Exchange Rule 501(a) of Regulation D, as presently
in effect.
 
 
4

--------------------------------------------------------------------------------

 
 
3.6 No Conflicts.  Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time) contravene,
conflict with, or result in a violation of, or give any governmental body the
right to challenge any of the transactions contemplated hereby or to exercise
any remedy or obtain any relief under, any legal requirement or order to which
the Investor may be subject.
 
3.7 Relationship Among Investors.  Each Investor agrees that no Investor nor the
controlling persons, officers, directors, partners, agents or employees of an
Investor shall be liable to any other Investor for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Note or the Shares.  Without limiting the foregoing, no Investor
nor any of its officers, directors, stockholders, partners, employees or agents
or affiliates, or other holder of any Note shall have any obligation, liability
or responsibility whatsoever for the accuracy, completeness or fairness of any
or all information about the Company or any subsidiary or their respective
properties, business or financial and other affairs, acquired by such Investor
or holder from the Company or any subsidiary or the respective officers,
directors, employees, agents, representatives, counsel or auditors of either,
and in turn provided to another Investor or holder of any Note, nor shall any
such Investor or other person or entity have any obligation or responsibility
whatsoever to provide any such information to any other Investor or holder of
any Note or to continue to provide any such information if any information is
provided.
 
3.8 Brokers or Finders.  The Investor has not and will not incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the execution and delivery of this
Agreement.
 
4. Conditions to Closing.
 
4.1 Conditions of Investor’s Obligations at Closing.  The obligations of the
Investor at the Closing are subject to the fulfillment, on or prior to the date
of Closing, of each of the following conditions, any of which may be waived in
whole or in part by the Investors:
 
(a) The representations and warranties made by the Company in Section 2 shall be
true and correct when made, and shall be true and correct on the date of Closing
with the same force and effect as if they had been made on and as of the same
date.
 
(b) The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or prior to the date of Closing.
 
(c) Except for any notices required or permitted to be filed after the date of
Closing pursuant to applicable federal or state securities laws, the Company
shall have obtained all governmental, NYSE MKT, and other approvals required in
connection with the lawful sale and issuance of the Note and the Shares.
 
(d) The Company shall have delivered to the Investor a certificate duly executed
by the chief executive officer of the Company stating that the Company is in
compliance with the conditions specified in Section 5.1(a)-(c) hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
(e) At the Closing, the exchange by the Company and the Investor, of the Note
and Shares for the 2011 Security shall be legally permitted by all laws and
regulations to which such Investor and/or the Company are subject.
 
(f) The Company shall duly execute and deliver to the Investor the Transaction
Documents, and upon obtaining approval by NYSE MKT for the delivery of the
Shares, shall deliver to its transfer agent irrevocable instructions to issue to
the Investor the Shares.
 
4.2 Conditions to Obligations of the Company.  The Company’s obligation to issue
and sell the Notes and the Shares at the Closing is subject to the fulfillment,
to the Company’s satisfaction, on or prior to the date of Closing, of the
following conditions, any of which may be waived in whole or in part by the
Company:
 
(a) The representations and warranties made by the Investor in Section 3 shall
be true and correct when made, and shall be true and correct on the date of
Closing with the same force and effect as if they had been made on and as of the
same date.
 
(b) Except for any notices required or permitted to be filed after the date of
Closing pursuant to applicable federal or state securities laws, the Company
shall have obtained all governmental and NYSE MKT approvals required in
connection with the lawful sale and issuance of the Securities.
 
(c) At the Closing, the issuance by the Company, and the exchange by the
Investor, of the Note and Shares for the 2011 Security shall be legally
permitted by all laws and regulations to which such Investor and/or the Company
are subject.
 
(d) At the Closing, the Company shall have received the 2011 Security.
 
5. Covenants.
 
5.1 Listing of Shares.  The Company will use reasonable commercial efforts to
ensure that, no later than forty-five (45) days after the date of this
Agreement, the Shares have been duly authorized for listing on NYSE MKT or, if
no longer listed on NYSE MKT, such other stock exchange on which shares of the
Company’s Common Stock are principally traded and approved for listing at such
time. 


6. Miscellaneous.
 
6.1 Waivers and Amendments.  Any provision of this Agreement or of the Note may
be amended, waived or modified (either generally or in a particular instance,
either retroactively or prospectively, either for a specified period of time or
indefinitely), upon the written consent of the Company and the Investors holding
at least seventy-five percent (75%) of the aggregate principal amount of the
outstanding Notes; provided, that this Agreement or any of the Notes may not be
amended or modified and no provision hereof or thereof may be waived if such
amendment, modification or waiver would adversely and prejudicially affect the
rights of an Investor vis-à-vis all other Investors without the consent of such
affected Investor.
 
6.2 Governing Law.  This Agreement and the Notes shall be governed by and
construed in accordance with Maryland law, without regard to the conflict of
laws provisions thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
6.3 Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any Investor and the Closing of
the transactions contemplated hereby.
 
6.4 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
6.5 Entire Agreement.  This Agreement (including the exhibits attached hereto)
and the Notes constitute the full and entire understanding and agreement between
the parties with regard to the subjects hereof and thereof.
 
6.6 Notices, etc.  All notices and other communications required or permitted
hereunder shall be effective upon receipt, shall be in writing, and may be
delivered in person, by telecopy (with confirmation of transmission), electronic
mail, overnight delivery service or United States mail, in which event they may
be mailed by first-class, certified or registered, postage prepaid, addressed
(a) if to the Investor, at the Investor’s address as the Investor shall have
furnished to the Company in writing, or, until any such holder so furnishes an
address to the Company, then to and at the address of the last holder of such
shares who has so furnished an address to the Company, and a copy of which shall
be likewise delivered to such Investor’s counsel at such address as shall have
been furnished to the Company, or (b) if to the Company, at its address set
forth on the signature page hereto, or at such other address as the Company
shall have furnished to the Investor in writing.
 
6.7 Severability of this Agreement.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
6.8 Legal Fees and Expenses.  The Company shall pay up to $2,500.00 toward legal
fees and expenses of the Investor’s counsel in connection with this Agreement.
 
6.9 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.


6.10 Split of Shares.  In the event the Company implements a split of its common
stock or a reverse split of its common stock the same split or reverse split as
applicable shall apply to the Shares.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Note and Share Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the date and year first written above.
 

    COMPANY:       INDIA GLOBALIZATION CAPITAL, INC.                      
By:           /s/ Ram Mukunda                              
     
Title:        CEO                                                      
      Address: __________________________                       
__________________________                        __________________________    
                 
INVESTOR:
     
BRICOLEUR PARTNERS, L.P.
     
By:/Bricoleur Capital Management, LLC,
     
Its General Partner
                     
By:           /s/ Robert Poole                                    
    Name:      Robert Poole      
Title:        Member of the Management Board
 

        
 
8

--------------------------------------------------------------------------------

 